Citation Nr: 1125789	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-22 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility for retroactive Department of Veterans Affairs Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35 prior to August 20, 2008.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to July 1989.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative determination from the Regional Office (RO) Education Center in Buffalo, New York, which found that the appellant was not entitled to DEA benefits under Chapter 35 prior to August 20, 2008. 


FINDINGS OF FACT

1.  The appellant is the daughter of the Veteran and was born in December 1988.

2.  In a January 25, 2008 rating decision, the Indianapolis Department of Veterans Affairs (VA) RO determined that basic eligibility for DEA benefits was established, effective February 15, 2007.

3.  On April 7, 2008, notification of DEA eligibility was provided.

4.  VA first received the appellant's claim for Chapter 35 benefits on August 20, 2009. 


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education pursued by the appellant for the period prior to August 20, 2008.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties To Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, in a case such as this one, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim.  Thus, the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

As will be discussed in further detail below, the appellant's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.



Eligibility for Retroactive DEA Benefits

The appellant is the Veteran's daughter and was born in December 1988.  The RO determined that basic eligibility for DEA benefits was established in a January 25, 2008 rating decision, effective February 17, 2007.  Notification of DEA eligibility was provided to the Veteran on April 7, 2008.

It is undisputed that VA first received the appellant's claim for Chapter 35 benefits on August 20, 2009.  In September 2009, the VA provided a letter to the appellant, notifying her that she could choose the beginning date of eligibility to DEA benefits, which would run for eight (8) years from the beginning date.  The letter stated eligibility could begin any day from February 15, 2007, through April 7, 2008, or any date in between.  The letter informed the appellant that VA was unable to pay for training more than one year prior to the date the claim was received.  It noted that the appellant's claim was received on August 20, 2009, which was over one year after her enrollment at Indiana University of Pennsylvania which began on August 27, 2006.  As the appellant's claim was not received until August 20, 2009, or more than one year after initial eligibility arose, benefits could not be paid for training earlier than August 20, 2008.  In an October 2009 response, the appellant chose a beginning date of February 17, 2007.  

The appellant appealed the September 2009 determination that benefits could not be paid prior to August 20, 2008.  In her October 2009 notice of disagreement, the appellant argued that she had been enrolled and maintained good grades at Indiana University of Pennsylvania since August 27, 2006.  She maintained that the starting date for her benefit should be August 27, 2006.  

She stated that she and the Veteran (her father) had a lack of communication due to having divorced and remarried parents.  The appellant indicated that she was not aware of eligibility to receive educational benefits.  She noted that upon awareness of eligibility she began the processing needed to receive the education benefits.  She reported that she had taken out loans for her education.  The appellant requested that the starting date be August 27, 2006, to help reduce the debt from the loans she had borrowed.  She stated that had she known in 2006 of her potential eligibility she would have immediately begun the education process as she had done in 2009.  

In her June 2010 substantive appeal, the appellant again requested that the starting date be reconsidered, and reiterated prior contentions.  She also reported that it had been about 10 years since she had spoken to the Veteran and was not aware of eligibility to receive education benefits.  The appellant noted that as soon as she became aware of the eligibility she applied for the benefits.  

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2010).  Here, the appellant has met the conditions for eligibility.  

When a person eligible to receive educational assistance under Chapter 35 enters or reenters into training, the commencing date of his or her award of educational assistance will be determined as follows: (1) If the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date of award of educational assistance is the latest of: (i) The beginning date of eligibility as determined by 38 C.F.R. § 21.3041(a) or (b) or by 38 C.F.R. § 21.3046(a) or (b), whichever is applicable; (ii) One year before the date of claim as determined by 38 C.F.R. § 21.1029(b); (iii) The date the educational institution certifies under paragraph (b) or (c) of this section; (iv) The effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.  38 C.F.R. § 21.4131(d)(1) (2010).

Again, it is not disputed that the appellant's application for Chapter 35 benefits was received by VA earlier than August 20, 2009.  The act of enrolling in an approved school is not an informal claim.  38 C.F.R. § 21.1029(d)(ii)(4) (2010).

Generally, payment of Chapter 35 benefits is precluded earlier than one year before receipt of the claim for benefits.  Since the appellant's application for education benefits was received on August 20, 2009, payment of Chapter 35 benefits normally would be prohibited prior to August 20, 2008.

The Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000) was codified as amended at 38 U.S.C.A. § 5113.  The statutory amendments to 38 U.S.C.A. § 5113 were intended to make the effective date provisions for the award of DEA benefits less restrictive.  Specifically, the statute provides for retroactive payment of DEA benefits in cases where an application is filed within one year after the issuance of an initial rating decision that establishes the existence of a Veteran's service-connected total disability permanent in nature; and also provides that the effective date for an adjustment of benefits shall be the date of the change.  38 U.S.C.A. § 5113 (b) and (c).

As a matter of law, the claim for payment of Chapter 35 benefits prior to August 20, 2008 must be denied.  As noted above, the record shows that her claim was first received on August 20, 2009-more than a year after the RO's rating decision establishing eligibility to DEA benefits.  Thus, the exception set out at 38 U.S.C.A. § 5113 does not apply, and the appellant's commencing date can be no earlier than one year before the date of her claim.

The Board has considered the appellant's argument to the effect that she was unaware of her eligibility for DEA benefits prior to August 20, 2009, and, therefore, should be awarded benefits from an earlier date.  However, as discussed, the law prohibits a retroactive award for more than one year from the date of the claim.  38 C.F.R. § 21.4131.  Moreover, in Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) the Court clearly noted that the U.S. Supreme Court has routinely held that everyone dealing with the federal government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 385 (1947).

In a similar case where the appellant began and completed certain educational endeavors without claiming assistance from VA, the Court held that the Secretary was precluded from reimbursing the appellant for his educational expenses without first putting VA on notice that such expectation existed, i.e., by filing an application.  Erspamer v. Brown, 9 Vet App 507, 510-11 (1996).  The Court remarked that Chapter 35 benefits were instituted to provide dependents educational opportunities which would otherwise be impeded or interrupted for reason of the disability or death of a parent from a disease incurred in service, and to ensure that such dependents are aided in obtaining the education status which they might have aspired to and obtained but for the disability or death of such parent.  Id at 509.  

While the Board sympathizes with the difficulties the appellant experienced in pursuing her education, there is no evidence that her studies were impeded or interrupted due to financial reasons or lack of DEA benefits.  Also, there is no evidence that the appellant had an expectation VA would pay for her education when she undertook her course of study, prior to her application for Chapter 35 benefits.  Rather, the first evidence of such an expectation consists of her August 20, 2009, claim.

The Board has carefully reviewed the entire record in this case and concludes that as a matter of law the application for retroactive benefits prior to August 20, 2008 is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In addition, whereas here, the law rather than the facts is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for retroactive DEA benefits under the provisions of 38 U.S.C.A. Chapter 35 prior to August 20, 2008, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


